             Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 1 of 7

                                                                                          FILED

                                                                                 OISTfi;lCT OF WYOH;K-G
                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF WYOMING                           2019 AUG 28 PH U-

                                                                                travjM HSixm.ciEm

UNITED STATES OF AMERICA,

                Plaintiff,

        V.                                                       Case No. 08-CR-007-SWS


RICHARD JOHN RECTOR,

                Defendant.



 ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISION




        This matter comes before the Court on Defendant Richard Rector's Motion to


Terminate Defendant's Supervised Release Term (Doc. 41) and the Government's

objections thereto (Doc. 45). Having examined the motion, revie"wed the record herein,

and considered the relevant factors set forth in 18 U.S.C. §§ 3583(e) and 3553(a), the

Court finds the motion should be denied.'

                                          BACKGROUND


        On January 17, 2008, Mr. Rector was indicted on one count of possessing an

unregistered grenade and one count of possessing child pornography. (Doc. 1.) Pursuant

to a plea agreement (Doc. 13), Mr. Rector pled guilty to possessing child pornography

and the grenade possession charge was dismissed (Doc. 19). He was sentenced to 87

months' incarceration, to be followed by a life term of supervised release. (Doc. 20.) As

' A hearing on this motion is not required under F.R.Cr.P. 32.1(c)(2)(B) because "the relief sought is
favorable to the person and does not extend the term of probation or of supervised relief," and the Court
finds a hearing would not materially assist in determining the motion.
         Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 2 of 7



soon as he was released from incarceration in May 2014, though, Mr. Rector violated his

supervised release by refusing to report to his probation officer, instead sending his

probation officer a letter saying, "by the time you read this, I will have already crossed

the border! You will never hear my name again!" (Docs. 28, 38.) His absconsion did

not last long, though, as he was arrested within a few weeks in Colorado. (Doc. 30.)

       Once back in Wyoming, he admitted to violating the conditions of his supervised

release, and the Court sentenced him to another nine months' imprisonment. (Doc. 38.)

Additionally, the Court placed Mr. Rector on another lifetime term of supervised release.

{Id.) He was released from his second round of federal incarceration in February 2015,

having currently served approximately four and one-half years on supervised release.

(Doc. 41 at p. 2.)

       Mr. Rector seeks to have his supervised release terminated now. (Doc. 41.) He

asserts his conduct since beginning his second round of supervised release "personifies

change, cooperation, and absolute compliance." (Doc. 41 at p. 4.) He presents a two-

pronged argument in favor of immediate termination of his supervised release. He first

argues the lifetime supervision ordered by the Court in his revocation proceeding is

illegal under the recent case of United States v. Haymond, 139 S. Ct. 2369 (2019), and

should have been a maximum of five years. Second, he also contends many different

factors support terminating his supervision now, including a low risk of recidivism and

his belief that the goals of supervision have been met.




                                         Page 2 of7
         Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 3 of 7



                                      DISCUSSION


       The Court begins by examining Mr. Rector's argument that the lifetime term of

supervised release is illegal in light of the Haymond case and then turns to -whether early

termination of supervised release is warranted.

1.     Lifetime term of supervised release


       Mr. Rector contends, "Thus, because I am now serving a sentence that was not

imposed at original sentencing, but a new sentence imposed after a revocation of

supervision, Haymond dictates that the statutory limitations of §3583(b)(5 years), and the

statutory minimum of §3583(k) (also 5 years) now set the min/max boundaries for a

sentence of supervised release after a revocation." (Doc. 41 at p. 5.) He is not correct.

       Haymond was convicted of one count of possessing child pornography and

sentenced to 38 months' imprisonment followed by ten years of supervised release.

United States v. Haymond, 139 S. Ct. 2369, 2373 (2019) (^Haymond IIU). After

completing his prison term, Haymond started his supervised release. Id. "But when the

government conducted an unannounced search of his computers and cellphone, it turned

up 59 images that appeared to be child pornography. Based on that discovery, the

government sought to revoke Mr. Haymond's supervised release and secure a new and

additional prison sentence." Id. at 2374. At the revocation hearing that followed, the

district court found by a preponderance of the evidence that Haymond possessed child

pornography in violation of his supervised release conditions. Id.

      Ordinarily, a district court has discretion to determine what action it will
      take after a defendant violates the terms of supervised release. See 18
      U.S.C. § 3583(e)(statute governing most revocation of supervised release


                                         Page 3 of7
        Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 4 of 7



      proceedings, including options available to the sentencing court). If the
      district court had revoked Haymond's term of supervised release and
      sentenced him to a term of imprisonment under § 3583(e)(3), the maximum
      authorized term of imprisonment would have been two years because his
      original crime of conviction was a Class C felony. See id. § 3583(e)(3).
      However, under 18 U.S.C. § 3583(k), Haymond's violation of his
      conditions of supervised release triggered a mandatory revocation of his
      supervised release and a mandatory sentence to an additional term of
      imprisonment of at least five years and, at most, life. The district court
      sentenced Haymond to a new five-year term ofimprisonment followed by a
      new five-year term of supervised release.

United States v. Haymond^ — F.3d —, 2019 WL 3978439, at *2 (10th Cir. Aug. 23,

2019){''Haymond7F"). The U.S. Supreme Court found the five-years-to-life sentence of

imprisonment mandated by the last two sentences of § 3583(k) to violate the

Constitution:


      Based on the facts reflected in the jury's verdict, Mr. Haymond faced a
      lawful prison term of between zero and 10 years under § 2252(b)(2)[for his
      original conviction]. But then a judge—acting without a jury and based
      only on a preponderance of the evidence—found that Mr. Haymond had
      engaged in additional conduct in violation of the terms of his supervised
      release. Under § 3583(k), that judicial factfinding triggered a new
      punishment in the form of a prison term of at least five years and up to life.
      So just like the facts the judge found at the defendant's sentencing hearing
      in Alleyne, the facts the judge found here increased "the legally prescribed
      range of allowable sentences" in violation of the Fifth and Sixth
      Amendments.


Haymond III, 139 S. Ct. at 2378.

      The Haymond opinion has nothing to do with Mr. Rector's case. Mr. Rector was

not subjected to an increased "legally prescribed range of allowable sentences" at his

revocation proceeding because, unlike Haymond, it was never alleged or found by a

preponderance of the evidence that Mr. Rector "commit[ted] any criminal offense under

chapter 109A, 110, or 117, or section 1201 or 1591, for which imprisonment for a term


                                        Page 4 of7
         Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 5 of 7



longer than 1 year can be imposed," 18 U.S.C. § 3583(k). Instead, this Court found,

based on Mr. Rector's admission, that he failed to report to his probation officer within

72 hours of his release from incarceration, which was one of the supervised release

conditions. (Docs. 20, 38.) Mr. Rector's supervised-release violation did not trigger the

last two sentences of § 3583(k), which were at issue in Haymond,

       Instead, at Mr. Rector's revocation hearing, this Court ordered a lifetime term of

supervised release pursuant to 18 U.S.C. § 3583(h). That subsection provides as follows:

       When a term of supervised release is revoked and the defendant is required
       to serve a term of imprisonment, the court may include a requirement that
       the defendant be placed on a term of supervised release after imprisonment.
       The length of such a term of supervised release shall not exceed the term of
       supervised release authorized by statute for the offense that resulted in the
       original term of supervised release, less any term of imprisonment that was
       imposed upon revocation of supervised release.

The re-imposition of supervision for life complied with subsection (h) as well as the first

sentence of § 3583(k)(which was never at issue in Haymond). The Court finds nothing

illegal about Mr. Rector's lifetime term of supervised release. The Court now turns to the

question of whether his lifetime supervision should be terminated at this time.

2.     Early Termination of Supervised Release


      "Congress intended supervised release to assist individuals in their transition to

community life. Supervised release fulfills rehabilitative ends, distinct from those served

by incarceration." United States v. Johnson, 529 U.S. 53, 59 (2000)(citing S.Rep. No.

98-225, at 124). Title 18 U.S.C. § 3583(e) gives the Court authority to terminate

supervised release early. It provides in relevant part:




                                          Page 5 of7
         Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 6 of 7



      The court may, after considering the factors set forth in section 3553(a)(1),
      (a)(2)(B),(a)(2)(C),(a)(2)(D),(a)(4),(a)(5),(a)(6), and (a)(7)—
             (1) terminate a term of supervised release and discharge the
             defendant released at any time after the expiration of one year of
             supervised release ... if it is satisfied that such action is warranted by
             the conduct ofthe defendant released and the interest ofjustice.

18 U.S.C. § 3583(e).

       Considering the factors identified in §§ 3583(e) and 3553(a), the Court is not

satisfied that terminating Mr. Rector's supervised release is warranted by his conduct and

the interests ofjustice, at least not at this time. Mr. Rector's probation officer provided

an update to the Court on his progress thus far. He has been on supervision for about 4

years since his second release from BOP custody. In general, Mr. Rector has done well

on this second round of supervised release. He is over 60 years old, has completed a sex

offender treatment program, works part-time for the Wyoming Tribune Eagle, and spends

much of his time making jewelry and other items out of antlers which he sells. These

positive steps are encouraging.

      Currently, though, the Court finds continued supervision is of benefit to Mr.

Rector. The probation officer noted Mr. Rector tested positive for alcohol in September

2018 and later admitted he had consumed alcohol in violation of his supervision

conditions. While a single alcohol violation in 4 Vi years is usually only a minor matter,

his prior absconsion on supervised release now makes even a minor hiccup a serious

concern. Additionally, multiple factors in § 3553(a), which the Court is required to

consider when reviewing a request for early termination of supervision, support a longer

period of supervision due to the vast extent of his child pornography possession and the



                                         Page 6 of7
           Case 2:08-cr-00007-SWS Document 46 Filed 08/28/19 Page 7 of 7



exploitation of children encouraged by such a crime.^ (See Doc. 15 at pp. 4-5 (noting that

Mr. Rector previously admitted in an earlier investigation to having downloaded 80-100

images of child pornography, admitted in this investigation to having used the internet to

access child pornography for a number of years, and was found to have over 200 still

images or videos of child pornography).)                Those factors include "the nature and

circumstances of the offense and the history and characteristics of the defendant," the

need "to afford adequate deterrence to criminal conduct," and the need "to protect the

public from further crimes of the defendant."                18 U.S.C. § 3553(a)(1), (a)(2)(B),

(a)(2)(C),

        Termination of supervision is not warranted at this time. Mr. Rector should be

proud of the positive steps he has taken in correcting his prior behavior, and perhaps

someday in the future supervised release will have fulfilled all of its purposes for him.

Such is not the case yet, though.

                                               ORDER


        IT IS THEREFORE ORDERED that Defendant Richard Rector's Motion to


Terminate Defendant's Supervised Release Term (Doc. 41)is DENIED.

        DATED: August                   2019.


                                                         )Cott W. Skavdahl
                                                        United States District Judge


^ See, e.g., Pub. L. No. 104-208, § 121, 110 Stat. at 3009-27("The existence of and traffic in child
pornographic images ... inflames the desires ofchild molesters, pedophiles, and child pomographers who
prey on children, thereby increasing the creation and distribution ofchild pornography and the sexual
abuse and exploitation of actual children who are victimized as a result ofthe existence and use ofthese
materials!.]").


                                               Page 7 of7
